Citation Nr: 0022406	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-38 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for spondylolysis 
and spondylolisthesis lumbar spine, currently rated 40 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1988 to 
January 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the veteran 
an increased evaluation for his service-connected low back 
disorder as well as entitlement to a total rating based on 
individual unemployability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The service-connected low back disorder is manifested by 
limitation of motion with pain on use and activity without 
current evidence of radiculopathy or other persistent 
neurological deficits and is not productive of more than 
severe symptomatology.  

3.  Service connection is in effect for spondylolysis and 
spondylolisthesis of the lumbar spine, rated 40 percent 
disabling.  The veteran has no other service-connected 
disabilities.

4.  The veteran has a high school education.  He has worked 
since service as a building custodian, stock boy, office 
manager, and as a pest control technician.  He last worked 
for any extended period of time in February 1995.  

5.  The competent and probative evidence does not show that 
the veteran's service-connected lumbosacral spine disability 
is of sufficient severity as to prevent him from engaging in 
some form of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 40 percent for spondylolysis and spondylolisthesis 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59 and Part 4, 
Diagnostic Codes 5292, 5293, 5295 (1999).

2.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran complained 
of back pain for approximately two years in service, which 
increased with activity and radiated into the right lower 
extremity.  He experienced difficulty in performing his 
duties, was unable to do any push-ups, sit-ups or run and 
could not pass the physical training test.  No medications 
helped his discomfort.  X-rays in service were interpreted to 
show spondylolysis with Grade I spondylolisthesis at the L5 -
 S1 level.  A Physical Evaluation Board in December 1990 
found the veteran unfit for duty due to his low back 
condition and he was subsequently separated from service.  

On his initial post service VA examination in March 1991, the 
veteran complained of low back pain and stiffness.  On 
physical examination the veteran was able to forward flex to 
65 degrees.  Back extension was to 25 degrees, lateral 
flexion was 25 degrees, bilaterally and rotation was 
20 degrees, bilaterally.  Goldthwait's and Elys signs were 
positive bilaterally, more on the right.  Heel and toe 
walking was normal.  An X-ray of the lumbar spine showed 
spondylolysis with first degree spondylolisthesis at the 
level L5 on top of S1.  

Service connection for spondylolysis and Grade I 
spondylolisthesis at L5 - S1 was established by an RO rating 
action in June 1991.  This disorder was rated 10 percent 
disabling.  

In March 1992 the veteran was admitted to the Chambersburg 
Hospital following continuing complaints of low back pain and 
recent bilateral leg pain.  These complaints followed a work-
related injury involving an attempt to lift a 300-pound can 
of paper.  The veteran underwent a posterior lumbar interbody 
fusion, a pedicle facet fusion, and an internal fixation of 
L5 - S1.  He also had an excision of herniated intervertebral 
disc L5 - S1 and L5 posterior elementectomy.  

On VA examination in July 1992 the veteran reported the 
surgery in March 1992 with fusion of the lumbosacral spine.  
He related symptoms of lower back stiffness and pain.  
Walking and standing aggravated his condition and sitting and 
walking for about one hour brought on pain and stiffness.  
The veteran further reported that he lost his job because of 
his back condition and he has not worked in the last 
12 months.  On physical examination there was a well-healed 
scar in the lumbar area.  There were mild muscle spasms but 
no tenderness.  The veteran had normal gait and stance.  The 
veteran had forward flexion to 50 degrees with evidence of 
pain on range of motion of all axes of the lumbar spine.

An RO rating decision in September 1992 increased the 
disability evaluation of the veteran's service-connected 
lumbar spine disorder from 10 percent to 20 percent, 
effective from July 1992.  

VA examination of the veteran's spine in August 1994 found no 
postural abnormalities or fixed deformities.  Musculature of 
the back was normal.  Heel and toe walking was normal.  
Painless range of motion of the lumbar spine included forward 
flexion to 35 degrees.  There was diminished sense to 
pinprick at L5, S1 on the right.  

An RO rating decision in September 1994 increased the 
disability evaluation of the veteran's service-connected 
lumbar spine disorder from 20 percent to 40 percent, 
effective from August 1994.  

In a July 1994 letter submitted in connection with the 
veteran's current claim, J. W. Laing, M.D., in writing to 
physicians at the Chambersburg Hospital Pain Clinic observed 
that the veteran was status post lumbar interbody fusion and 
metallic plate screws fixation in 1992.  He noted that the 
veteran's acute severe pain had improved but that he has had 
recurrent pain in his low back, in both legs, and in both 
buttocks, not of the same severity but varying in intensity.  
He noted that the veteran's pain is worse with sitting and 
that the veteran did not go back to work as a pest control 
technician as this job necessitates that he climb, crawl, 
bend and stoop.  Dr. Laing stated that the veteran did not 
tolerate that job well and that his last day worked was July 
1995.  He added that the veteran would be able to tolerate 
light duty if it existed at his company but there is no light 
duty available for him.  He requested that the veteran be 
considered for an epidural steroid injection at the L5 - S1 
level and noted that an MRI study in July 1995 had revealed a 
minimal disc bulge at L3-4, a mild central bulge at L4-5, 
fixation plates and screws throughout the posterior element 
of L5 and S1, and a laminectomy defect at L5 - S1.  

In a letter dated in September 1995 the veteran's employer, 
Ehrlich Termite and Pest Control, informed the veteran that 
they were terminating his employment that month due to the 
work restrictions stemming from his back disorder as 
addressed by his physician.  

Employment information received in October 1995 from Regency 
Thermographers, Inc., shows that the veteran was employed 
from June 1988 to June 1991 as a custodian.  No further 
information referable to this employment was provided.  

On VA examination in October 1995 the veteran reported that 
about seven months earlier he began to have pain and 
stiffness in his back radiating to both legs and that any 
movement caused him pain.  Physical examination showed no 
postural abnormalities or fixed deformities of the 
lumbosacral spine.  Heel and toe walking was normal.  There 
was tenderness over the midlumbar spine and musculature of 
the lumbar area.  Painless range of motion of the lumbosacral 
spine was noted as forward flexion to 20 degrees, backward 
extension to 15 degrees, left lateroflexion to 20 degrees, 
right lateroflexion to 15 degrees, rotation to the left to 
10 degrees and rotation to the right to 15 degrees.  Deep 
tendon reflexes were normal except for an absent left 
Achilles tendon reflex.  There was diminished sensation to 
pinprick on L4-5 and S1 on the right and L4-5 on the left.  

Private clinical records received in July 1996 show that the 
veteran was hospitalized in February 1994 and given 
medication for relief of back and leg pain.  A lumbar 
myelogram the day following admission was normal and his 
remaining hospital course was one of improvement in his back 
and leg pain.  No cause for this was found and this, in 
association with the stocking hypoesthesia of his right lower 
extremity, was felt to be consistent with a hysterical 
response.  Epidural steroid injections to treat the veteran's 
complaints of back pain were initiated in August 1995.  Dr. 
Laing reported in September 1995 that the veteran continues 
to be plagued by back and bilateral leg pain, which is worse 
on the right and has been treated with epidural steroid 
injections without alteration in his pain syndrome.  As a 
result of this persistent pain and with studies indicating 
fusion of the posterior lumbar interbody site, the veteran 
underwent removal of the screws and plates inserted in 
connection with his surgery in March 1992.  The interspaces 
were then explored and the fusion was found to be stable even 
in the absence of the plate and screws, primarily due to the 
interbody fusion.  It was noted that while the veteran 
complained of severe back pain at the time of his immediate 
postoperative phase, his pain had decreased significantly by 
the time of his discharge in mid-December 1995.  

When seen by Dr. Laing in March 1996 it was noted that the 
veteran had good days and bad days with dysesthesias 
involving his right leg anteriorly to the knee and on the 
left to the plantar surface of the left foot.  Overt pain was 
intermittently manifested in the low back with symptoms 
occurring spontaneously but predictably if he sits, stands, 
or walks for longer than 30 minutes at a time.  It was noted 
that the veteran was not currently taking any medication and 
had not been seen yet at the pain clinic.  A review of a 
March 1996 MRI demonstrated postoperative changes at L5 - S1 
with moderate epidural fibrosis and bilateral laminectomy 
defects.  No disc herniation was noted.  Disc degeneration 
was noted at L4-5 but there was no evidence of spinal 
stenosis or neural compression at either level.  No further 
surgery was felt indicated.  

Dr. Laing stated that he and the veteran discussed his 
attempting to work at light duty at Hoss' Restaurant and 
observed that the same manager who had hired the veteran 
earlier for a management position at Pizza Hut was there.  It 
was added that hopefully the veteran would be able to get a 
position in which he can sit, stand, or walk at his 
discretion, noting that each of these parameters is not to 
exceed 30 minutes without a change of position.  Dr. Laing 
further stated that the veteran was not to lift in excess of 
25 pounds and that no repetitive lifting was felt indicated.  
He lastly stated that if the veteran cannot obtain the 
limited duty parameters he specified then the veteran was 
asked not to return to work.  It was also noted that the 
veteran could not return to his job as a pest control 
technician now or in the future.  

In an April 1996 statement, Dr. Laing noted that the veteran 
had made an attempt to return to sedentary activity at Hoss' 
Restaurant.  However, he was only able to work two days as he 
was asked to do more than the agreed-upon sedentary activity.  
Dr. Laing further noted that the veteran has since had a 
recurrence of severe back pain and intermittent pain to his 
right anterior thigh.  Physical examination found interior 
flexion limited to 45 degrees.  Tenderness was noted.  
Straight leg raising tests were negative and full motor 
strength was present in all muscle groups tested in the lower 
extremities.  Deep tendon reflexes were one plus at the 
patellae and at the Achilles bilaterally.  The veteran's gait 
was observed to be slow and methodic.  Dr. Laing stated that 
it remains the veteran's intention to attempt to find a 
sedentary activity position.  Dr. Laing observed that the 
veteran had an appointment at Johns Hopkins Pain Clinic in 
June 1996.

In July 1996 the veteran was provided a statement by 
clinicians at Johns Hopkins Hospital indicating that he had 
been treated at their outpatient neurosurgery clinic and 
should be excused from work indefinitely, retroactively from 
June 1995.

In response to an Employment Information Request, Regency 
Thermographers in August 1996 reported that the veteran 
worked full time as a custodian from January to June 1991 and 
that he last worked on June 21, 1991.  His employment was 
reported to have been terminated as his leave of absence in 
excess of six months conflicted with company policy.  
Information also dated in August 1996 shows that the veteran 
worked as a pest control technician from February to 
September 1995 and experienced no time lost due to 
disability.  No reason for termination of the veteran's 
employment was provided.  Information dated in September 1996 
reflects that the veteran worked from May 1993 to February 
1995 in a managerial position.  He reportedly quit this 
position as he could not handle the stress of being in 
charge.  

On VA peripheral nerve examination in September 1996 the 
veteran complained of constant low back pain radiating to the 
right buttock on the inside of the leg.  He also complained 
that his legs fall asleep frequently.  It was noted that he 
last worked approximately one year ago.  On physical 
examination there was a well-healed surgical scar on the low 
back.  There was mild point tenderness of the spine in the 
midlumbar and upper sacral regions.  The veteran had moderate 
restriction of range of motion of the lumbosacral spine.  
Painless range of motion was approximately 45 to 50 degrees.  
Motor examination of the lower limbs revealed no atrophy or 
fasciculation and strength was 5/5.  Sensation was normal to 
light touch, pain, and vibratory sense.  Cerebellar 
examination was within normal limits.  The veteran was able 
to tiptoe, heel walk and gait was normal.  Deep tendon 
reflexes were one plus at the right ankle, trace at the left 
ankle with bilateral down going toes.  Chronic low back pain 
(failed back syndrome) was the diagnostic assessment.  
Minimal signs of neurological abnormality or radiculopathy 
were reported to have been found on examination and only 
depressed left ankle jerk, which was indicated to be most 
likely due to disc and postoperative changes at L5 - S1.  The 
examiner further reported that the veteran denied any 
fatigue, incoordination, loss of balance or weak movements.  
Neurological examination found no muscle atrophy, weakness or 
incoordination.  

On a VA joint examination in October 1996 the examiner 
extensively reviewed the veteran's clinical and employment 
history and observed the veteran has had complaints of low 
back pain since his basic training without any history or 
trauma.  On physical examination the veteran was able to flex 
to where his fingertips came within a half foot from the 
floor.  Extension was to 20 degrees with no pain.  Lateral 
bending was to 10 degrees on each side with pain on left 
lateral bending.  No sciatic scoliosis or pelvic tilt was 
noted.  Straight leg raising tests showed 80 degrees 
bilaterally, primarily due to tight hamstrings.  Deep tendon 
reflexes were hypoactive at the ankle on the left.  Right 
ankle jerk was within normal limits.  It was the examiner's 
opinion that the veteran's service-connected 
spondylolisthesis caused the veteran to have undeniably 
persisting back pain which would eventually lead to 
fatigability.  He also opined that the veteran's leg pain 
which was not present at the time of service discharge was a 
direct result of the veteran's work-related injury sustained 
in lifting a 300-pound paper roll and not attributable to 
service-connected low back disability.  He added that with 
respect to the veteran's unemployability, the veteran was not 
suited for any type of strenuous activity that required 
repetitive bending or lifting and twisting or climbing 
motions.  

When examined by VA in January 1999, the veteran complained 
of continuous low back pain occasionally extending to both 
legs, but he did not recall any flare-ups.  He said that 
there is always stiffness in his back and that he has some 
weakness in pushing up his right leg.  He added that sitting 
more than 15 minutes or driving more than 20 minutes is 
painful but after one hour, he has severe back pain and 
usually has to stop and stretch his back.  It was noted that 
he recently received a TENS unit for his back pain.  On 
physical examination of the spine, the paravertebral muscles 
were soft.  There were some complaints of pain on 
manipulation of the muscles but no pain on manipulation of 
the vertebrae.  The veteran's posture showed a straight back.  
His gait was normal.  He was able to walk with tiptoe and 
heel for a few steps.  Straight leg raising on the left 
developed pain in the lower spine at 30 degrees and on the 
right pain was developed at 40 degrees.  The sensories in 
both lower extremities were intact at 3/5.  There was no 
evidence of radiculopathy.  Knee jerks were bilaterally equal 
at three plus and ankle jerks were equal at two plus on a 
scale of 0 to 4.  Muscle strength against gravity and force 
was bilaterally equal and reported to be rather good.  Range 
of motion of the lumbar spine was evaluated and revealed 
painless forward flexion to 30 degrees, painless backward 
extension to 5 degrees, lateroflexion right to 15 degrees and 
left 20 degrees and rotation right and left equal at 
15 degrees.  The veteran was asked to do some exercises with 
forward flexion and backward extension as far as possible.  
He did a few minutes of limited movement and after this short 
exercise, range of motion was reevaluated by his examiner and 
was found to be essentially unchanged.  There was no evidence 
of incoordination or excess motor fatigability during the 
exercise on examination.  

On VA peripheral nerve examination in January 1999 it was 
noted that the veteran was not on any regular medication 
except for taking Aleve and Excedrin occasionally to control 
pain.  On motor examination, strength and tone were normal in 
all extremities.  There was no focal weakness and no atrophy 
in the muscular groups.  Knee jerks and ankle jerks were 
present bilaterally.  Straight leg testing was positive 
bilaterally with pain in the lower back exacerbated by 
straight leg raising on the right and left to about 
30 degrees.  The veteran was found to walk with a slight 
limping quality but there was no focal tenderness.  He could 
do heel walking, toe walking and tandem gait without 
difficulty.  Romberg test was negative.  He could only bend 
over to touch his knees and could not bend further due to 
exacerbation of pain, which he described in the lumbosacral 
area with radiation into the right thigh musculature.  
Sensory perception was felt normally in all extremities.  
There were no dermatomal sensory loss demonstrated.  The 
examiner commented that the veteran's back condition on 
examination did not show any evidence of weakened movement or 
incoordination.  There was also no demonstration of any motor 
excess fatigability.  The examiner opined that the veteran 
experienced limitation due to pain only and not due to focal 
or generalized motor weakness.  


II.  Analysis 
A.  Increased Evaluation for the Low Back Disorder.

In general an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  The VA 
examined the veteran and afforded him opportunity to present 
argument and evidence in support of his claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1997).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).  

Disabilities of the musculoskeletal system is the inability 
to perform normal working movements with normal excursion, 
strength, speed, coordination and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing, and weight bearing are 
all related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

In this case the 40 percent evaluation for the service-
connected low back disorder currently in effect is assigned 
under Diagnostic Code 5293 which pertains to intervertebral 
disc syndrome.  The veteran's low back disorder may 
alternatively be evaluated under Diagnostic Codes 5292 or 
5295.  These are diagnostic codes for limitation of motion 
and lumbosacral strain, respectively.  However, the maximum 
available ratings under Codes 5292 and 5295 are 40 percent.  
Under Code 5292 a 40 percent rating is provided where 
limitation of motion of the lumbar spine is severe.  
38 C.F.R. Part 4, Code 5292.  Under Code 5295, a 40 percent 
rating is assigned when the lumbosacral strain is severe in 
degree.  38 C.F.R. Part 4, Code 5295.  

Under Diagnostic Code 5293 which does provide for disability 
evaluations in excess of 40 percent, a 40 percent rating is 
warranted when there is severe intervertebral disc syndrome 
with recurrent attacks and with intermittent relief.  A 
higher rate of 60 percent is available when there is 
pronounced intervertebral disc syndrome with persistent 
systems compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerks, or with neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

In this case the veteran does not have pronounced low back 
disability on a neurological basis or any other basis.  
Notably the most probative evidence in this case, i.e., the 
most recent results of competent medical evaluations are 
negative for objective evidence of any symptoms compatible 
with sciatic neuropathy, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  Specifically, while diminished sensation to pinprick 
was found on VA examination in October 1995, sensation was 
normal to light touch on VA examination in September 1996 and 
normal on the most recent VA examination in January 1999.  

On this later examination, ankle jerks were present 
bilaterally and other clinical findings were essentially 
unremarkable for any evidence of disc pathology to include 
radiculopathy.  Furthermore, pain demonstrated by the 
clinical findings, while limiting movement in all planes, is 
not so disabling that it is consistent with a pronounced 
intervertebral disc syndrome.  In this regard, we observe 
that the veteran's private physician has indicated that the 
veteran is able to perform sitting, standing and walking 
movements although such movements are limited to the amount 
of time they can be maintained at any one position.  In 
essence, the veteran's low back disability is primarily 
manifested by limitation of motion, which the Board finds to 
be no more than severely disabling.

The Board recognizes that the United States Court of Appeals 
for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Moreover, it has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnson v. Brown, 
10 Vet. App. 80, 85 (1997).  The veteran, as discussed above, 
is currently in receipt of the maximum evaluation under 
Diagnostic Codes 5292, 5295.  However, recently, the VA 
Office of the General Counsel has issued a precedent opinion 
that appears to mandate such consideration in connection with 
evaluation under 38 C.F.R. Part 4, Diagnostic Code 5293 even 
where the veteran is in receipt of the maximum percentage 
under the diagnostic codes pertaining to limitation of 
motion.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  In this 
instance, the veteran has not demonstrated any additional 
significant functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
40 percent evaluation currently assigned specifically 
contemplates limitation of motion and pain, as set out in the 
diagnostic codes considered above, particularly 38 C.F.R. 
Part 4, Diagnostic Codes 5293, 5295.  The veteran has 
evidenced no additional manifestations, not contemplated by 
the above, such as atrophy, weakness, incoordination, 
swelling or deformity.  In fact, as set out in the factual 
background, recent examinations have been specifically 
negative for evidence of weakened movement, fatigability 
and/or incoordination.  Examiners have noted the veteran's 
complaints and have in fact reported that the veteran's 
limitations are due to pain only.  

In sum, the medical evidence as a whole shows few if any 
neurological symptoms associated with intervertebral disc 
syndrome and the condition is no more than severe (40 
percent) as described in Code 5293.  

B.  Individual Unemployability 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Because the veteran's only service-connected disability, 
spondylolysis and spondylolisthesis of the lumbar spine, is 
rated as 40 percent disabling, the schedular criteria for 
assignment of a total disability rating based on individual 
unemployability are not met.  38 C.F.R. § 4.16(a).  In this 
regard, the Board has carefully examined all the evidence of 
record and finds that the veteran's current disability rating 
is properly assigned, as set out in detail in the above 
discussion.  

Moreover, the veteran has no other adjudicated service-
connected disabilities and has not expressed any clear intent 
to apply for VA benefits based on any additional disorder(s).  
The Board is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100 percent and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  It is thus the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (1999).  The provisions of 38 C.F.R. 
§ 4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellant's service-connected disability is sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment.  
Id.  

In this case, the record indicates that the veteran has a 
high school education and last worked for any extended period 
in September 1995 as a pest control technician.  He also 
worked for a very brief period in March 1996 at an agreed 
upon sedentary food service position but when asked to do 
more than sedentary activity he ceased that employment.  The 
Board notes that the veteran's private physician, Dr. Laing, 
has clearly indicated in July 1995 that the veteran was 
unable to continue as a pest control technician due to the 
physical requirements of that job.  The veteran's VA examiner 
in October 1996 similarly found that the veteran was not 
capable of strenuous activity.  Employment of a more 
sedentary nature had not, however, been precluded.  Indeed, 
the record contains no opinion by a qualified professional 
that the veteran is precluded from all forms of employment by 
reason of his service-connected back disability.  On the 
contrary Dr. Laing took note of the veteran's attempts to 
obtain sedentary employment in April 1996 and indicated no 
objection to these attempts.  Moreover, the veteran was able 
to maintain employment in a management position for 21 months 
between May 1993 and February 1995.  Termination from this 
employment was attributed to problems with stress unrelated 
to his back condition.  

In sum, the evidence does indicate that the veteran would 
have difficulty in jobs requiring prolonged physical 
activities such as walking or bending; nevertheless, he is 
demonstrably capable of performing to some extent the 
physical activities necessary for gainful employment.  To the 
extent to which he is limited by his service-connected 
disability, such limitations are contemplated in and 
compensated by the 40 percent disability rating currently 
assigned for his condition.  Therefore, the Board finds that 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability must be denied.  


ORDER

An increased evaluation for spondylolysis and 
spondylolisthesis lumbar spine is denied.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 
- 17 -

- 1 -


